Case 1:16-cv-00521-B Document 147 Filed 11/08/18 Page 1 of 11                     PageID #: 3929




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF ALABAMA
                                      SOUTHERN DIVISION

ZP NO. 314, LLC,                                  )
                                                  )
                                                  )
                                                  )
        Plaintiff,                                )
                                                  )
v.                                                )           CASE NO. 1:16-CV-00521-B
                                                  )
ILM CAPITAL, LLC, WE                              )
COMMUNITIES, LLC, MOBILE CQ                       )
STUDENT HOUSING, LLC, ILM MOBILE                  )
MANAGEMENT, LLC, ANDREW J.                        )
HAWRYLAK, MICHAEL P. WHEELER,                     )
                                                  )
        Defendants.                               )




                               JOINT PROPOSED PRETRIAL ORDER


          Pursuant to this Court's Standing Order Governing Final Pretrial Conference [Doc. 81-1],

the parties hereby submit this Joint Proposed Pretrial Order (with exhibits).

                                    A. JURISDICTION AND PARTIES

        I.     Jurisdiction.

          This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,

1338, and 1367. No party contests this Court's jurisdiction or the correctness of the named

plaintiff or defendants.

       II.     Parties.

                     a. Plaintiff

          1.         ZP No. 314, LLC ("ZP") is a North Carolina limited liability company. ZP owns

and operates a student housing facility in Mobile, Alabama.




32576533 v2
Case 1:16-cv-00521-B Document 147 Filed 11/08/18 Page 2 of 11                      PageID #: 3930




                    b. Defendants

          1.        ILM Capital, LLC ("ILM Capital") is a real estate investment firm. Its portfolio

includes Campus Quarters (a student living facility in Mobile, Alabama).

          2.        Mobile CQ Student Housing, LLC ("Mobile CQ") owns the real property on

which Campus Quarters is situated.

          3.        ILM Mobile Management, LLC ("ILM Management") is a non-member manager

of Mobile CQ.

          4.        WE Communities, LLC ("WE Communities") is a property management

company and has managed Campus Quarters since approximately May 2016.

          5.        Michael P. Wheeler ("Wheeler") is the manager and sole member of ILM Capital,

ILM Management, and WE Communities.

          6.        Andrew J. Hawrylak ("Hawrylak") is an employee of ILM Capital.

                                   B. STATEMENT OF THE CASE

          The parties met and conferred in good faith and at length to settle upon an agreed

statement of the case. However, given the parties' divergent interpretations of the Court's order

on the parties' motions for summary judgment, the arguments raised by the parties in their

motions to reconsider and/or amend said order, and the remaining issues to be tried in light of the

order, the parties were unable to agree on a statement of the case. As such, this section includes a

statement of the case by ZP and one by Defendants.

               I.   Plaintiff's Statement.

          This is an action in law and equity for trademark infringement and unfair competition

under 15 U.S.C § 1125(a), Lanham Act § 43(a); violation of the Anti-Cybersquatting Consumer

Protection Act, 15 U.S.C. § 1125(d); trademark infringement and unfair practices under Alabama

                                                    2
32576533 v2
Case 1:16-cv-00521-B Document 147 Filed 11/08/18 Page 3 of 11                    PageID #: 3931




statutory law, Ala. Code § 8-12-16; and trademark infringement and unfair competition under the

common law. Plaintiff ZP claims that Defendants registered (and twice renewed the registrations

of) eight domain names (the "Domains") infringing upon ZP's trademarks "ONE TEN" and

"ONE TEN STUDENT LIVING" (the "Marks") for ZP's student housing facility, and redirected

five of the Domains to the website for Defendants' competing student housing facility Campus

Quarters, all with a bad faith intent to profit from the Marks. Defendants assert that ZP's Marks

were not entitled to trademark protection at the time of Defendants' alleged infringing conduct,

that certain Defendants (ILM Mobile Management, Mobile CQ Student Housing, and WE

Communities) are not proper defendants, that Defendants did not have a bad faith intent to profit

from the Marks, that there was little likelihood of confusion, and that ZP's claims are precluded

by the doctrine of unclean hands.

       II.    Defendants' Statement.

          This is an action for cybersquatting in violation of the Lanham Act. ZP contends that, in

May 2018, Defendants renewed the registrations of eight domain names (the "Domain Names")

which were identical or confusingly similar to ZP's ONE TEN and ONE TEN STUDENT

LIVING trademarks (the "Marks"), and that Defendants did so with a bad faith intent to profit

from those Marks. Defendants claim that they did not renew the registrations of the Domain

Names with a bad faith intent to profit from the Marks or for any other wrong or improper

purpose. Defendants also claim that they are eligible for the cybersquatting statute's safe harbor

defense, which precludes liability where a person's actions were taken actions were taken with

the good faith belief that the actions were fair use or otherwise lawful.

          ZP also claims that the renewals of the Domain Name registrations constituted unfair

competition, trademark infringement, and tortious interference in violation of Alabama state law.

                                                  3
32576533 v2
Case 1:16-cv-00521-B Document 147 Filed 11/08/18 Page 4 of 11                         PageID #: 3932




Defendants claim that the renewals of the Domain Name registrations were not use in commerce

and, further, that the conduct was imperceptible to potential consumers and, therefore, could not

result in a likelihood of confusion. Defendants claim that ZP had no legally protectible business

relationships with which Defendants could have interfered.

                               C. TRIABLE CLAIMS AND DEFENSES

          As with the statement of the case, the parties met and conferred in good faith and at

length in an attempt to agree upon the relevant legal elements of the remaining claims, and the

issues remaining for trial. Again, however, the parties were unable to agree the elements of the

legal claims and the facts relating to those claims given the parties' divergent interpretations of

the Court's order on the parties' motions for summary judgment, the arguments raised by the

parties in their motions to reconsider and/or amend said order, and the remaining issues to be

tried in light of the order.

          Based on the foregoing, ZP's Statement of Triable Claims and Defenses is attached hereto

as Exhibit "A," and Defendants Statement of Triable Claims and Defenses is attached hereto as

Exhibit "B."

                                           D. TRIAL TIME

          It is estimated that this action will take two to three (2-3) days to try. Plaintiff expects to

call approximately four to five (4 to 5) witnesses, and the Defendants expect to call

approximately three (3) witnesses.

                                         E. TYPE OF TRIAL

          This is a non-jury trial.




                                                    4
32576533 v2
Case 1:16-cv-00521-B Document 147 Filed 11/08/18 Page 5 of 11                    PageID #: 3933




                                           F. MOTIONS

              I.   Motions Pending.

       Plaintiff's Motion to Alter, Amend, or Vacate the Court's Order (Doc. 130), or, in the
Alternative, Motion for Certification of that Order for Interlocutory Appeal. ECF No. 133.

          Defendants' Motion for Reconsideration. ECF No. 135.

        Plaintiff's Motion for Oral Argument on Plaintiff's Motion to Alter, Amend, or Vacate,
or, in the Alternative, for Certification for Interlocutory Appeal (Doc. 133), Together with the
Related Response (Doc. 134) and Reply (Doc. 136). ECF No. 137.

          Plaintiff's Motion to Strike Defendants' Sur-Reply. ECF No. 140.

        Plaintiff's Motion to Stay Pending Resolution of Plaintiff's "Motion to Alter, Amend, or
Vacate the Court's Order (Doc. 130), or, in the Alternative, Motion for Certification of that Order
for Interlocutory Appeal" (Doc. 133) and also of Defendants' "Motion for Reconsideration"
(Doc. 135) ECF No. 141.

       II.     Motions Contemplated.

                   c. Motions in Limine.

          Pursuant to the Court's orders, the parties are filing their motions in limine

contemporaneously herewith.

                   d. Motions to Exclude Experts.

          Pursuant to the Court's orders, the parties are filing their motions to exclude experts

contemporaneously herewith.

                   e. Motions to Bifurcate Issues relating to Attorneys' Fees.

          The Lanham Act, 15 U.S.C. § 1117(a) permits the prevailing party to recover reasonable

attorneys' fees in an "exceptional" case. The Alabama Trademark Act permits the recovery of

reasonable attorneys' fees to the prevailing party under certain circumstances. Ala. Code § 8-12-

18(c). Defendants intend to file a motion asking the Court to hold in abeyance any determination

regarding attorneys' fees (including which party is the prevailing party, whether this is an


                                                  5
32576533 v2
Case 1:16-cv-00521-B Document 147 Filed 11/08/18 Page 6 of 11                     PageID #: 3934




"exceptional" case under the Lanham Act, and whether either party is entitled to fees) until after

trial and after post-trial motions, if any.

                                         G. DEPOSITIONS

          Defendants may or will read the following pages of Ms. Snodgrass's deposition at trial (if

Ms. Snodgrass does not testify): 25, 34-40, 71-77, 80, 90. Defendants reserve the right to use any

portion of the deposition as necessary for impeachment purposes if Ms. Snodgrass testifies.

                                              H. WITNESSES

          1.      ZP's Witness List is attached hereto as Exhibit "C."

               a. ZP may or will call its expert, Glenda Snodgrass.

               b. Ms. Snodgrass's Qualifications:

          Ms. Snodgrass is a lead consultant and project manager at The Net Effect, LLC, where

her work consists of information security, technology consulting, and project management for

commercial, non-profit, and governmental organizations. Prior to founding The Net Effect in

1996, she worked for the Mobile Area Free-Net, and numerous law firms in Mobile, Alabama;

Washington, D.C.; and Paris, France.

          She is a frequent speaker at professional seminars and conferences, including Alabama

State Bar, Mississippi State Bar, Florida State Bar, Alabama Circuit and District Judges

Association, Government Finance Officers Association of Alabama, Gulf Coast Association of

Certified Fraud Examiners, and Redstone Arsenal, among others. She has been a guest lecturer

at the University of West Florida, sponsored by their Center for Cybersecurity. Her Cyber Self

Defense workshops are routinely certified for CLE credits in both Alabama and Mississippi.

          Her past work experience includes managing database applications (litigation support,

POS Accounting, E-Commerce, CRM, ERP) in the U.S. and in France, and she has developed


                                                    6
32576533 v2
Case 1:16-cv-00521-B Document 147 Filed 11/08/18 Page 7 of 11                      PageID #: 3935




numerous commercial websites, internet sites, and multiple browser-based applications in PHP

& MySQL.

          She is currently the president of the Gulf Coast Industrial Security Awareness Council,

and an active member of INFRAGard, ASIS International, and Gulf Coast Technology Council,

Chair of the Executive Roundtable for Mobile Area Chamber of Commerce, and involved with

numerous organizations. She holds a B.A. from the University of South Alabama (1996) and a

Maîtrise from Université de Paris I – Panthéon-Sorbonne in Paris, France.

               c. Defendants object to Ms. Snodgrass as an expert witness as set forth in their
                  motion to exclude her as a witness, which is being filed by Defendants
                  contemporaneously herewith.

          2.      Defendants' Witness List is attached hereto as Exhibit "D."

               a. Defendants may or will call their expert, Jay Brandrup.

               b. Mr. Brandrup's Qualifications:

          Mr. Brandrup is an honors graduate of Auburn University, where he earned his Bachelor

of Science in Finance. Upon graduation, Mr. Brandrup founded his current company, Kinetic

Communications LLP ("Kinetic"), which is and has always been based in Birmingham,

Alabama. Since its inception, Kinetic's mission has been to help businesses understand and apply

the latest Internet technologies. Kinetic's services include, but are not limited to, consultation,

design, development, and online marketing. More information regarding Kinetic's services and

offerings is available at www.kinetic.com.

          Alongside his entire team, Mr. Brandrup assists clients in a wide range of industries, on a

daily basis, with all elements that go into creating a presence on the Internet. That includes the

planning, design, execution, testing, and maintenance of modern business websites. Of course,

simply creating a website in today's digital world is not sufficient to meet most of Mr. Brandrup's


                                                   7
32576533 v2
Case 1:16-cv-00521-B Document 147 Filed 11/08/18 Page 8 of 11                   PageID #: 3936




clients' needs. Therefore, an important facet of Kinetic's work involves assisting clients with

Internet marketing and advertising, as well as domain name registration, maintenance, and

brokerage needs. Mr. Brandrup regularly works directly with clients, understanding their wants

and needs and advising them on methods to achieve and measure their goals. In addition to the

big picture, Mr. Brandrup has regular occasion to get involved in the specifics of the work

Kinetic is doing for its clients. He manages a team consisting of between ten and twenty

individuals and regularly interacts with them and discusses ongoing projects and the work being

done for Kinetic's clients.

          Mr. Brandrup currently serve on the Board of Directors for REV Birmingham, Lakeshore

Foundation, TechBirmingham, TechAlabama, Magic City Art Connection, and UCP of

Alabama. He also currently serves on advisory boards for Southern Research, Oakworth Capital,

Auburn University Harbert College of Business, and the University of Alabama at Birmingham -

Information Systems department. Mr. Brandrup has served as Chairman of the TechBirmingham

board and as the President of the Internet Professionals Society of Alabama.

               c. ZP objects to Mr. Brandrup as an expert witness as set forth in its motion to
                  exclude him as a witness, which is being filed by Plaintiff contemporaneously
                  herewith.

                                   I. DAMAGES/REMEDIES

              I.   Plaintiff.

          As to all of Plaintiff's claims, Plaintiff seeks injunctive relief, including directing

Defendants to transfer the Domains Names to Plaintiff, and monetary relief for at least nominal

damages.

          As to Plaintiff's cybersquatting claims, Plaintiff has elected the monetary award of

statutory damages under the ACPA, being a maximum amount of $100,000 per infringing


                                                 8
32576533 v2
Case 1:16-cv-00521-B Document 147 Filed 11/08/18 Page 9 of 11                    PageID #: 3937




Domain Name registration, together with costs and attorneys' fees. Here, Defendants registered

eight infringing Domain Names, and renewed each of those registrations twice, for a total of 24

registrations and a maximum statutory damages amount of $2,400,000. In the event that the

Court grants judgment in favor of ZP, ZP will file its application for costs and reasonable

attorneys' fees with supporting evidence of the appropriate amount requested at such time. That

amount is not yet ascertainable because the instant case is still ongoing.

          As to all other claims, Plaintiff claims costs and attorneys' fees, as permitted by

applicable law.

       II.    Defendants.

          Defendants do not dispute that, if ZP prevails on its ACPA claim, ZP is entitled to elect

statutory damages "of not less than $1,000 and not more than $100,000 per domain name, as the

court considers just." 15 U.S.C. § 1117(d). However, Defendants state that, if ZP prevails, ZP's

statutory damages should be limited to the statutory minimum of $1,000 per Domain Name. If

ZP prevails and the Court determines ZP is entitled to statutory damages in excess of $1,000 per

Domain Name, Defendants request an opportunity to submit case law on the range of statutory

damage awards in cases involving violations of the ACPA to assist the Court in making its

determination as to the amount of such damages that would be appropriate in this case.

          Defendants dispute that ZP is eligible for up to $2.4 million in statutory damages if

Defendants are found liable for cybersquatting. The ACPA provides for statutory damages to be

awarded "per domain name," 15 U.S.C. § 1117(d), not per act of alleged cybersquatting. If ZP

prevails, Defendants request an opportunity to submit case law to the Court regarding this issue.

          Defendants seek reasonable attorney fees under the Lanham Act, 15 U.S.C. § 1117(a), in

the event they are the prevailing party.

                                                  9
32576533 v2
Case 1:16-cv-00521-B Document 147 Filed 11/08/18 Page 10 of 11                     PageID #: 3938




          Mary Schaffer-Rutherford seeks reasonable attorneys' fees as a prevailing defendant

under both the Lanham Act, 15 U.S.C. § 1117, and under the Alabama Trademark Act, Ala.

Code § 8-12-18(c)(2).

          Defendants seek costs if they are determined to be a prevailing party.

                                            J. EXHIBITS

          1.     ZP's Exhibit List is attached hereto as Exhibit "E."

          2.     Defendants' objections to Plaintiffs' Exhibit List are attached hereto as Exhibit

"F."

          3.     Defendants' Exhibit List is attached hereto as Exhibit "G."

          4.     Plaintiffs' objections to Defendants' Exhibit List are attached hereto as Exhibit

"H."

                                          K. ATTORNEYS

          1.     ZP is represented by David R. Quittmeyer and Craig Campbell of the law firm of

Hand Arendall Harrison Sale, LLC, 104 Saint Francis Street, Suite 300, Mobile, Alabama 36602.

A list of Hand Arendall Harrison Sale's attorney's is attached hereto as Exhibit "I."

          2.     Defendants are represented by Ellen T. Mathews of the law firm of Burr &

Forman, LLP, 420 20th Street N, Suite 3400, Birmingham, Alabama 35203. Ms. Mathews' co-

counsel, Taylor Barr Johnson, will be on maternity leave as of the date of trial, and Ms. Mathews

has not yet determined which attorney, if any, will assist her during the trial. A list of Burr &

Forman's attorneys is attached hereto as Exhibit "J."

                                          L. TRIAL DATE

          This action is set for trial on December 6, 2018.




                                                  10
32576533 v2
Case 1:16-cv-00521-B Document 147 Filed 11/08/18 Page 11 of 11                      PageID #: 3939




          Respectfully submitted this 8th day of November, 2018.

                                                     Respectfully Submitted,

                                                     s/ David R. Quittmeyer
                                                     David R. Quittmeyer
                                                     Joseph Craig Campbell
                                                     Hand Arendall Harrison Sale L.L.C.
                                                     P.O. Box 123
                                                     Mobile, AL 36601
                                                     dquittmeyer@handarendall.com
                                                     ccampbell@handarendall.com

                                                            Counsel for Plaintiff


                                                     s/ Ellen T. Mathews
                                                     Michael D. Strasavich
                                                     Ellen T. Mathews
                                                     Taylor B. Johnson

                                                     Burr & Forman, LLP
                                                     11 North Water Street, Suite 22200
                                                     Mobile, Alabama 36602
                                                     Tel: (251) 344-5151
                                                     Fax: (251) 344-9696
                                                     mstrasavich@burr.com
                                                     tjohnson@burr.com

                                                     420 20th Street N, Suite 3400
                                                     Birmingham, Alabama 35203
                                                     Tel: (205) 251-3000
                                                     Fax: (205) 458-5400
                                                     emathews@burr.com

                                                            Counsel for Defendants




                                                11
32576533 v2
